Citation Nr: 1600052	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a stroke.

2.  Entitlement to service connection for a disability of the immune system manifested by a skin rash and allergies.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

7.  Entitlement to an increased rating for tinnitus, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for ischemic heart disease, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with esophagitis and esophageal dysmotility disorder, currently rated as 30 percent disabling.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, December 2013, and April 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for hypertension, an increased rating for ischemic heart disease, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from the residuals of stroke caused or aggravated by his service or a service-connected disability.

2.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a disorder of the immune system manifested by a skin rash and allergies caused or aggravated by his service or a service-connected disability.

3.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a TBI caused or aggravated by his service.

4.  The competent, credible, and probative evidence of record is against a finding that the Veteran suffers from a headache disability caused or aggravated by his service or a service-connected disability.

5.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

6.  The Veteran's bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

7.  The Veteran's GERD and associated digestive disability is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. The disorder does not result in symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  



CONCLUSIONS OF LAW

1.  Residuals of a stroke were not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  A disorder of the immune system was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  A TBI was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  A headache disability was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  The criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, DC 9411 (2015).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2015).

7.  The criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.114, Diagnostic Code (DC) 7346 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims for increased ratings arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the increased rating claims.  With respect to the claims for service connection, notice was sent to the Veteran in November 2011, May 2012, and August 2012, prior to adjudication of the claims in December 2013.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  In that regard, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations addressing the claims on appeal.  The examinations are not unduly remote, and the evidence does not otherwise suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. However, the Veteran's contended residuals of a stroke, headaches, immune system disorder, and TBI, are not included under these regulations.
If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection; instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza.  The statute provides a basis for determining whether a particular injury was incurred in service but not a basis to link the injury etiologically to the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The Board has noted that the Veteran had service in Vietnam and his awards included a Purple Heart.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Residuals of a Stroke

In numerous statements dated throughout the appeal period, and in the VA treatment records, the Veteran contended that he suffered from a stroke in 2009 and that since the stroke, he has experienced residuals such as falling over, dizziness, memory loss, and motor deficits.  

However, despite the Veteran's reported history of suffering from a stroke, the medical evidence does not support a finding of that event or diagnosis.  Specifically, in December 2011, a VA examiner carefully and thoroughly reviewed the claims file, to include the 2009 treatment records when the Veteran obtained treatment for what he perceived as a stroke, and found that a diagnosis of a stroke was not appropriate in this instance.  The examiner reviewed the file and noted multiple instances when the Veteran sought treatment for impaired gait and balances, short term memory loss, impairment of coordination, and word finding difficulty in 2009.  However, the record showed that the Veteran had undergone extensive evaluation of his neurologic system to include by two separate neurologists at that time, as well as extensive vascular studies of his cerebral vascular system, and the conclusion from those examinations was no evidence of a cerebrovascular infarction or disease.  Rather, the Veteran's symptoms were most likely due to his chronic alcohol consumption.  A review of the record shows that the Veteran initially stated his understanding, in statements received in 2011, that he apparently had not suffered from a stroke, but then returned to his belief that he had suffered a stroke.  The 2011 VA examiner completed physical examination of the Veteran, and found no evidence that the Veteran suffered from residuals of a stroke, especially in light of the extensive medical records related to the contended incident.  The etiology of the Veteran's gait impairment was not certain, and was thought to be related to peripheral neuropathy due to alcohol consumption.

The Board places great probative weight on the 2011 VA examination because the examiner thoroughly reviewed the claims file and provided a well-reasoned explanation for the conclusion reached.  Moreover, the opinion comports with the medical evidence of record.  Extensive private treatment records dated in October and November 2009 reflect that the Veteran sought treatment for what he perceived as a stroke.  However, every evaluation completed resulted in a finding that the Veteran had not suffered from a stroke.  Rather, his symptoms were assessed to be related to his psychiatric disorder, but no underlying physical diagnosis was provided.

The Board notes that review of subsequent medical records demonstrates an ongoing "prior medical history" notation of a previous cerebellar vascular accident, and that the Veteran has even undergone physical therapy for residuals related to a stroke in order to assist him in his gait disturbance and motor slowing.  However, the records do not actually demonstrate that he suffered from a stroke, as explained in detail above and as was concluded by the 2011 VA examiner.  

In that regard, the Veteran has reported that he falls frequently and suffers from symptoms that he feels are related to a previous stroke.  However, as a lay person, the Veteran is not competent to provide opinion on a medical issue that requires medical expertise and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to state that he suffers from gait imbalance, falls, and motor deficits, he is not competent to state that he has suffered a stroke because he does not have the requisite knowledge and skills to determine such etiology of his symptoms.  Such a conclusion requires medical skill and review of the physical findings.  When reviewing the competent, credible, and probative medical evidence of record, the Board concludes that evidence weighs against the Veteran's claim for service connection for the residuals of a stroke.  Finally, in the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Immune System Disorder 

The Veteran contends that since his 2003 heart surgery conducted at a private facility, he has suffered from allergies and a skin rash that necessitates the use of allergy medication and causes daily itching and discomfort.  He also contends that he has suffered from a skin rash since separating from service.

A review of the 2003 records surrounding the Veteran's myocardial infarction and stent placement, including discharge examination, are negative for the Veteran's contended symptoms.  Moreover, treatment records dated since 2003 are also negative for the Veteran's described symptoms as stemming from the 2003 surgery.  To that extent, and of particularly high probative value, is an October 2012 VA opinion finding against the Veteran's claim.  On October 2012 VA examination, the Veteran was diagnosed with seborrheic dermatitis and urticaria following physical examination and review of the medical records.  Such disabilities were not present on examination, however, there were two occasions of treatment for dermatitis in the VA treatment records.  The examiner concluded that it was less likely than not that the Veteran's current skin disorder was caused or aggravated by his service-connected ischemic heart disease.  In so finding, the examiner cited to medical literature addressing chronic urticaria, seborrheic dermatitis, heart disease, and complications from anesthesia, and found that there was no medical evidence to suggest that the usual agents used for IV general anesthesia would produce a chronic recurrent skin condition such as the Veteran's skin conditions.  If the Veteran's urticaria began a few days following discharge from the hospital, it was most likely a coincidental temporal relationship and not a causal relationship.  Thus, the Veteran would have developed these skin conditions even if he had not undergone sedation for his coronary artery disease.  The examiner noted having over 15 years of working in cardiology and had not seen one case where IV anesthesia caused chronic current skin conditions such as dermatitis or urticaria.  Moreover, there was no evidence that the Veteran's skin conditions were related to his service.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an immune disorder manifested by allergies and skin rash.  In so finding, the Board places great probative weight on the VA examiner's opinion because it is clearly and well-explained, supported by the medical research and professional expertise, and took into account the totality of the record.  Moreover, the opinion comports with the treatment records that are negative for a relationship between the Veteran's skin conditions and his ischemic heart disease, or a skin condition and his service.  There is no evidence of a skin condition in service, for many decades following service, or any medical nexus to relate a skin condition to the Veteran's service.

Although the Veteran is competent to report experiencing a skin rash and the timeline in which he has experienced such rash, he is not competent to diagnose the rash or determine the etiology of the rash, as such requires medical expertise and medical criteria and protocol, thus falling outside the realm of common knowledge of a lay person.  See Kahana, supra.  The competent medical evidence in this case, by way of 2012 VA examination, weighs against the Veteran's lay statements.  Significantly, there is no medical evidence to support the Veteran's claim.  Moreover, the Veteran's contentions and reported history are less credible as they do not comport with the medical evidence.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the claim must be denied.  In so finding, the Board has accorded the Veteran the benefit of 38 U.S.C.A. § 1154(b), but finds that the weight of the evidence is against the Veteran's claim on a direct or secondary basis. 

TBI & Headaches

The Veteran contends that he suffered from a traumatic brain injury while he was in service.  Specifically, while in Vietnam, there were instances when his unit was bombed and at one point, he was blown fifteen feet in the air and was knocked unconscious for over two hours.  He was examined in the field by medics and it was determined that he had a concussion and should stay in the field.  He contends that ever since these events, he has suffered from symptoms of hearing loss, headaches, disorientation, and other TBI symptoms.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for the residuals of a TBI, to include headaches.  For one, although the Veteran contends that the service records and post-service records should document his in-service TBIs and residuals, there is no such record.  The service treatment records are completely negative for indication that the Veteran suffered from a TBI or residuals related to being bombed in combat.  The post-service treatment records are also negative for any correlated physical findings.  

In November 2013, a VA examiner conducted physical examination of the Veteran and reviewed the claims file and concluded that the Veteran did not suffer from the residuals of a TBI.  At the time, the Veteran reported that he had suffered from a stroke in 2009 and had trouble with balance and falling.  He also had a history of severe alcohol abuse and a myocardial infarction.  The Veteran reported trouble recalling immediately learned material.  Otherwise, no other symptoms associated with a TBI were reported or found.  Additionally, no neurobehavioral symptoms were shown.  MRI and CT scans from 2009 were reviewed.  There was evidence of neurocognitive deficits, however, those deficits were not present prior to 2009.  The result of the testing was a finding of no prior TBI or residuals thereof.

The Board finds that the November 2013 VA examination is probative, persuasive evidence against the Veteran's claim.  Specifically, thorough medical testing and review of the record was negative for an indication that the Veteran suffers from a TBI or residuals thereof.  Such finding comports with the medical record.  Although the Veteran reports that he suffered from a TBI with treatment in service, there is no record to support that contention.  In that regard, the Board finds that the Veteran's testimony is less than credible with regard to his claim, and that the competent medical evidence outweighs his statements.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Veteran's testimony as to the events of service have been shown to lack internal consistency, such as his report on TBI questionnaire in 2014 that he was taken as a prisoner-of-war while in service, when there is no such documentation to support that claim.  Moreover, the Veteran has reported that his TBI symptoms began following a 2009 stroke, even though the evidence demonstrates that he did not suffer from a stroke in 2009.  Accordingly, when reviewing the credibility of the evidence, the Board finds that the competent medical evidence weighs heavily against the Veteran's claim, to include against his inconsistent lay statements.  In addition, even if the occurrence of an inservice head injury were to be presumed pursuant to 38 U.S.C.A. § 1154(b), there is still no competent evidence linking a current disability to such an inservice event.  

The Board also finds that there is no evidence of a separate headache disability diagnosed during the appeal period, as the VA and private treatment records are negative for such a diagnosis or reported symptoms thereof.  The Veteran has not provided the VA with evidence that he suffers from a headache disability, as the record is completely negative for that indication.  There is thus no evidence of a headache disability that would be etiologically related to service or a service-connected disability.



Conclusion 

In this case, a preponderance of the evidence of record is against a finding that the Veteran has suffered from a stroke, an immune system disorder, a TBI, or headaches caused or aggravated by his service or a service-connected disability.  As the Board finds that the preponderance of the evidence is against his claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.  The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

 A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

 A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In this case, the Board finds that an increased 70 percent rating is warranted for the Veteran's PTSD throughout the pendency of the appeal.  In so finding, the Board places probative weight on a July 2012 private psychological evaluation because the symptoms that the Veteran reported at the time of the evaluation are entirely consistent with the symptoms he has reported throughout the appeal period, and the conclusions reached as to the severity of his PTSD by the evaluator are thoroughly explained, including a clear rationale.  The Veteran reported to the evaluator stressful circumstances in service to include witnessing the deaths of many civilians while stationed in Vietnam.  He suffered from ongoing nightmares and flashbacks related to these events.  Testing demonstrated memory problems, as well as psychological deficits that interfered with his ability to establish relationships with family or in the work setting.  The Veteran was tearful at times, and had trouble managing his anxiety and psychological distress.  The Veteran's psychological symptoms met each criteria for a diagnosis of PTSD, to include social isolation, self-medication by way of alcohol, avoidance and numbing behavior, and avoidance of any activity that would remind him of the stressful events.  These symptoms comport with the record demonstrating a moderately severe psychiatric disability.

In that regard, on November 2010 VA examination, the Veteran was assigned a GAF score of 50, connoting moderate, to moderately severe, PTSD symptoms.  Such was based upon depression, sleep disturbance, emotional detachment, irritability, and decreased concentration.  The Veteran reported that ever since his time in combat in Vietnam, for which he received a Purple Heart, his nightmares of the scenes that he witnessed had not ceased.  He could not be in an intimate relationship for fear of hurting his partner.  When in a social environment, he was always on edge with a watchful eye.  Socially, he had no relationship with his nuclear family unit.  He was divorced and was not in contact with his biological children.  He had moved from place to place and was currently living in subsidized housing.  He self-medicated at night with alcohol due to ongoing nightmares related to service.  He reported that he had had over 100 jobs in the past.

On March 2014 VA examination, the Veteran reported much of the same symptoms.  Although the examiner concluded that the Veteran's social and occupational functioning appeared to be mildly to moderately impaired by his PTSD, the Board finds that the totality of the evidence, to include that found in the body of the 2014 VA examination, suggest a more severely impaired disability.  To that extent, the Veteran reported that he had been a loner all of his life.  He had a tendency to quit jobs when he felt that others were talking about Vietnam.  The examiner felt that his GAF range ended at 51.  A January 2014 counseling record reflects a GAF score of 44.

In light of the above-described evidence, as well as extensive lay statements concerning his PTSD symptoms as found in the claims file, the Board finds that an increased 70 percent rating is warranted.  The Veteran has been shown to experience near constant depression, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  Because these symptoms are contemplated in the 70 percent rating, an increase is warranted.  

However, a 100 percent rating is not warranted at any time during the pendency of the appeal.  In that regard, the Veteran has not demonstrated any of the symptoms listed under that criteria.  His ability to communicate has been determined to be on an adequate level on examination, there has not been a finding of persistent delusions or hallucinations, or grossly inappropriate behavior.  While he has been in fights in the past, there has been no indication of persistent danger of hurting self or others.  He has been shown to live independently and care for his needs, thus intermittent inability to perform activities of daily living has not been shown.  Lastly, there has not been any finding of disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as related to his PTSD.  Accordingly, a 100 percent rating is not warranted.

Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit  found that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


GERD

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's GERD and digestive disability is currently rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346, as that code is normally used to rate GERD due to similarity of symptom presentation.  There is no other pertinent code.  Under that diagnostic code, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Turning to the evidence of record, on October 2013 VA examination, the Veteran reported taking daily medication to control his GERD, and that he experienced symptoms of heartburn, reflux, and dysphagia, as well as indigestion and occasional chest pain.  He had an occasional severe flare twice per year.  He vomited about twice per year.  The examiner determined that the Veteran's GERD was mild in degree, with the most prominent symptoms being dysphagia and pain.  The VA treatment records dated during the appeal period demonstrate an ongoing assessment that the Veteran's GERD and digestive symptoms were controlled on medication. 

Thus, in this case, an increased rating is not warranted, as the Veteran's GERD and digestive disability does not result in symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Specifically, the evidence does not support a finding of this combination of symptoms, and the Veteran has not stated contentions to the contrary.  Accordingly, the claim must be denied.

III.  Other considerations

The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Veteran's GERD, PTSD, and tinnitus are manifested by symptoms contemplated by the rating schedule.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  In that regard, the rating criteria contemplates the Veterans ringing in his ears, as well as his digestive symptoms of pain, dysphagia, heart burn, infrequent vomiting, and burning sensation.  The Veteran's PTSD symptoms do not result in total social or occupational impairment, and the remainder of his symptoms are contemplated by the 70 percent rating.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the disabilities on appeal, gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The record shows that he is properly compensated for both of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of the other service-connected disabilities, acting with the disability the rating of which is on appeal, makes his disability picture an unusual or exceptional one.  Again, referral for extraschedular consideration is not warranted.


ORDER

Service connection for the residuals of a stroke is denied.

Service connection for a disorder of the immune system with residuals allergies and skin rash is denied.

Service connection for a TBI is denied.

Service connection for headaches is denied.

An increased 70 percent rating for PTSD is granted.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 30 percent for GERD is denied


REMAND

The Veteran's most recent VA examination to evaluate his ischemic heart disease was conducted in December 2011.  Since then, in April 2013, the Veteran stated that his heart disease was worse than was shown on previous VA examination, and that he was not capable of the activities listed as comparable to completion of 3-5 METS on stress testing.  He suffered from fatigue, shortness of breath, and dizziness.  Other records, including in July 2013, reflect the Veteran's fear of completing a new stress test, though one was indicated by his physician.  In light of the Veteran's complaints of a worsening of disability, the Board finds that a new VA examination is necessary to assess the severity of his ischemic heart disease.

The Veteran contends that his current hypertension was caused or aggravated by his service-connected PTSD or ischemic heart disease.  He states that he is unsure when he first developed hypertension, but began to treat that disability once he suffered from a heart attack in 2003.  He contends that his alcoholism related to his PTSD has impacted his hypertension.  To date, a medical opinion as to the etiology of the Veteran's hypertension has not been obtained.  In order to accurately assess the Veteran's claim, such opinion should be obtained on remand.

The Veteran contends that he is unemployable due to his service-connected disabilities.  However, to date, an opinion on the matter has not been obtained.  In light of the Veteran's contentions, the Board finds that such opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.

2.  Schedule the Veteran for a VA examination to assess the etiology and current severity of the Veteran's hypertension.  The examiner should review the claims file.  A full and well-reasoned rationale must be provided for all opinions reached.  The examiner should address the following:

 a) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his i) PTSD or ii) ischemic heart disease? 

Aggravation is defined as a permanent worsening of the disease, rather than a temporary flare-up.

3.  Schedule the Veteran for all necessary examinations to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed.  The rationale for all opinions should be provided. 

The examiner(s) should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


